SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

457
KA 11-00432
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHARLES T. WILLIAMS, ALSO KNOWN AS CHARLES
GUS THIGPEN WILLIAMS, DEFENDANT-APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered September 2, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the fifth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a controlled
substance in the fifth degree (Penal Law § 220.06 [5]). As defendant
correctly concedes, he failed to preserve for our review his
contention that a conflict of interest between the probation officer
who prepared the presentence report and a police officer at the scene
of the arrest required the preparation of a new presentence report and
resentencing (see CPL 470.05 [2]). We decline to exercise our power
to review that contention as a matter of discretion in the interest of
justice (see CPL 470.15 [6] [a]). The sentence is not unduly harsh or
severe.




Entered:    April 27, 2012                         Frances E. Cafarell
                                                   Clerk of the Court